Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-2, and 9-20 are pending.  

Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on 06/21/2022 is acknowledged.
Claims 3-8 are drawn to a nonelected invention (Groups II, III, IV) 
The requirement is still deemed proper and it therefore made FINAL. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-2, and 9-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1 recite an abstract idea and substantially recite the limitations:  transmit and receive information, and the scheduling task: generate a container loading task and a container storage task based on a ship unloading plan, and transmit the container loading task and the container storage task to a vehicle of a transportation vehicle and a warehouse of a warehouse center, respectively, via the scheduling.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to generating a container loading task and storage task which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations)“certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a scheduling system”, “machine executable instruction”, “communication module”, and “generation module”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2, and 9-20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1  includes various elements that are not directed to the abstract idea. These elements include “a scheduling system”, “machine executable instruction”, “communication module”, and “generation module” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components”. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0070] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 17-20 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements are “wireless communication”, “Narrow Band Internet of Things”, “4G”, “WIFI”, “Zibee”, “a cloud server”,  and “a shore crane apparatus”. The client device and the third-party database are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect data and the technology is not improved. At step 2B, this is conventional still, “wireless communication”, “Narrow Band Internet of Things”, “4G”, “WIFI”, “Zibee”, “a cloud server”,  and “a shore crane apparatus” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 

Dependent claims 2, and 9-16 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torson et al. US 2015/0112476 (Hereinafter Torson).
Regarding Claim 1: 
(Currently Amended) A scheduling system, comprising at least one machine executable instruction, the at least one machine executable instruction comprising a scheduling communication module and a scheduling task generation module, wherein the at least one machine executable instruction is executed by a processor such that: (Torson  [0051-0052], “software modules used by processor unit”)
the scheduling communication module is configured to transmit and receive information, and the scheduling task generation module is configured to: (fig. 9 [0059], “transit communication module 158 operatively interconnected to the processor unit 114 functions to relay communications from the container flow planning and control system 110 via the network server 116 and the network 118 to any operators in the container terminal 112”. Also, Torson [0057-0058], “provider operational instructions via the network server 116 and the network 118 to each of the elements of the container terminal 112”. Torson [0070], “receiving information relating to the configuration of the container terminal 112 and the characteristics of the container handling equipment in the container terminal 112”. Fig. 12 [0070], “receiving information regarding containers 46 arriving at the container terminal 112 by ship 66” Torson [0080] [0083], “ receiving crane queue information and scheduled move information”) 
generate a container loading task and a container storage task based on a ship unloading plan[[,]], and (Torson [0015], “directing (Examiner note: Task) sequential operations of at least one quay crane to transfer containers onto a waterborne vessel with a quay crane scheduling module … directing sequential operations of a plurality of stacking cranes to transport containers between the quay side and the land transport side of each yard block and to store containers”. Torson Figs. 6-8 [0024-0025], “containers from yard block loaded onto a ship … offloaded from a ship to a storage area”. Torson [0073-0074], “container terminal 112. Imminent horizon automated horizontal transport scheduling module 218 formulates the scheduling and dispatch of the automated horizontal transport”. Also, see [0054], [0062-0063], [0080-0083], “unloading plan is based on the ship information”. ) 
transmit the container loading task and the container storage task to a vehicle control system of a transportation vehicle and a warehouse management system of a warehouse center, respectively, via the scheduling communication module.  (Torson [0060], “the automated horizontal transport are vehicles that are used to shuttle shipping containers short distances from point to point”. Torson [0038-0040], “the automated horizontal transport 68 each have their own onboard navigation system, while the control system for the container terminal 40 will manage the traffic of the entire fleet of the automated horizontal transport 68. Examiner Note: the system manages a fleet of transports vehicle 68 to pick up and move containers between the quay cranes and yard blocks 42”. Torson [0048-0050], [0057-0058], “automated horizontal transport 68 move each container”. Torson [0053], “the system uses identification information from each automated horizonal transport 68 and “information as to all containers 46 coming in on all ships 66 that identifies each container 46” to coordinate the scheduling and instruct each automated horizontal transport 68 to move each container, with the exact location of both being tracked by the system. Examiner Note: the plan includes directing the vehicle to move each container”. Torson [0075], “generates container handling equipment instructions”. Also, see [0057], [0061-0062]) 

Regarding Claim 2: 
(Currently Amended) Torson disclose the scheduling system of claim 1, 
Torson further teach wherein the scheduling task generation module is further configured to: determine, after a shore crane apparatus loads a container onto the transportation vehicle, a container unloading location based on a target container area of the container and generate a container unloading task containing the container unloading location; (Torson [0065], “initial ship and rail point of work operations (as well as initial consideration of anticipated road operations) are planned well in advance and container decking (the location and placement of containers 46 in the yard block 42) is also planned in advanced”) and transmit the container unloading task to the vehicle control system of the transportation vehicle via the scheduling communication module.  (Torson [0038]-[0040], the system manages a fleet of “automated horizontal transports 68” to pick up and move containers between the quay cranes and “yard blocks 42.” Torson  [0048]-[0050], & [0057]-[0058], noting that an unloading plan includes directing “automated horizontal transports 68” to move each container”. Torson [0061]-[0062], & [0084], noting implementing a schedule for the “automated horizontal transports 68” by outputting “a series of orders for the automated horizontal transports 68.” Torson [0053], the system uses identification information from each automated horizontal transport 68 and “information as to all containers 46 coming in on all ships 66 that identifies each container 46” to coordinate the scheduling and instruct each automated horizontal transport 68 to move each container, with the exact location of both being tracked by the system.)

    PNG
    media_image1.png
    535
    878
    media_image1.png
    Greyscale





Regarding Claims 3-8: (Withdrawn)
Regarding Claim 9: 
(New) Torson disclose the scheduling system of claim 2, 
Torson further teach wherein a container loading location and the container unloading location are predetermined for the target container area in a port area.  (Torson Fig. 10 [0065], “The first process step is a point of work operations planning and container jobs decking process 190. In this process step, initial ship and rail point-of-work operations ( as well as initial consideration of anticipated road operations) are planned well in advance and container decking (the location and placement of containers 46 in the yard blocks 42) is also planned in advance. The point of work operations planning and container jobs decking process 190 is performed approximately one to approximately one and one-half hours in advance”.)
Regarding Claim 10: 
(New) Torson disclose the scheduling system of claim 9, 
Torson further teach wherein the container loading and unloading locations corresponding to the target container area in the port area is stored in advance in the scheduling system.  (Torson Fig. 10 [0065], “The first process step is a point of work operations planning and container jobs decking process 190. In this process step, initial ship and rail point-of-work operations ( as well as initial consideration of anticipated road operations) are planned well in advance and container decking (the location and placement of containers 46 in the yard blocks 42) is also planned in advance. The point of work operations planning and container jobs decking process 190 is performed approximately one to approximately one and one-half hours in advance”.)

Regarding Claim 15: 
(New) Torson disclose the scheduling system of claim 1, 
Torson further teach wherein the scheduling system is configured to generate a plurality of container storage tasks based on the ship unloading plan.  (Torson Fig. 6 [0035], “each of the yard blocks has a pair of automated stacking cranes 48”. Torson Fig. 9 [0057], “the processor unit 114 function to provide operational instruction via the network server and the network to each of the elements of the container terminal 112, including the quay cranes 70, the automated stacking cranes 48, the automated horizontal transports 68, and the ships incoming database 136. A quay cranes controller 148 functions to provide operational instructions to the quay cranes 70”. Torson [0061-0062], “implement the scheduling of the quay cranes 70 …. Implement the scheduling of the automated transports 68 … output a series of order for the quay cranes”. Also, see [0066-0069], [0072-0073], and [0075-0078]) 
Regarding Claim 16: 
(New) Torson disclose the scheduling system of claim 15, 
Torson further teach wherein a port area in which the scheduling system operates comprises a plurality of warehouse management systems, and wherein the scheduling system is further configured to transmit the plurality of container storage tasks to the plurality of warehouse management systems.  (Torson Fig. 6 [0035], “each of the yard blocks has a pair of automated stacking cranes 48”. Torson fig. 9 [0057], “the processor unit 114 function to provide operational instruction via the network server and the network to each of the elements of the container terminal 112, including the quay cranes 70, the automated stacking cranes 48, the automated horizontal transports 68, and the ships incoming database 136. A quay cranes controller 148 functions to provide operational instructions to the quay cranes 70”. Torson [0061-0062], “implement the scheduling of the quay cranes 70 …. Implement the scheduling of the automated transports 68 … output a series of order for the quay cranes”.)

Regarding Claim 20: 
 (New) Torson disclose the scheduling system of claim 1, 
Torson further teach wherein the scheduling system comprises a shore crane control system provided on a shore crane apparatus. (Torson [0062-0063], “The stacking crane scheduler module 172 provides as its output a series of orders for the automated stacking cranes 48 that are shown in FIG. 10 as stacking crane queuing 178. The quay crane scheduler module 174 provides as its output a series of orders for the quay cranes 70 that are shown in FIG. 10 as quay crane queuing 180. The horizontal transport scheduler module 176 provides as its output a series of orders for the automated horizontal transports 68 (as well as for the trucks 62, the trains 64, and the rail cranes 134)that are shown in FIG. 10 as horizontal transport queuing 182”. Torson [0080], [0083-0084], “crane apparatus information is received for use in planning terminal operation”.) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Torson et al. US 2015/0112476 (Hereinafter Torson) in view of Lepek et al. US 2017/0316379 (hereinafter Lepek). 
Regarding Claim 11: 
(New) Torson disclose the scheduling system of claim 1, 
Torson further teach wherein when transmitting the container storage task to the warehouse management system, the scheduling system determines at least one warehouse hoisting apparatus that is in [[an idle]] state at a predetermined hoisting time.   (Torson [0075], “a container opportunity move module 228 functions to take advantage of idle equipment resources to advance the movement of containers 46”. Torson Fig. 10 [0062-0063], “the quay crane scheduler module 174 provides as its output a series of orders for the quay cranes 70 that are shown in FIG. 10 as quay crane queuing 180 … the transfer zone queuing 184 is provided by the holistic scheduling module 170 in a manner that holistically ensures that all of the movements of all of the elements of the container terminal 112”. Torson [0080], [0083-0084], “crane schedule information obtained in a quay crane schedules and information”.) but, specifically fails to disclose an idle state at a predetermined
However, Lepak teaches the following limitation: 
an idle state at a predetermined hoisting time. (Lepek [0179], “the number of resources
that are required for serving a docking ship, whether containers are loaded to and/or retrieved from the ship (based on the ship characteristics, e.g. size, number of containers etc), the resource category type (e.g. crane or truck) and their priority, the resource service start time indicative of the earliest time that the resource can start and serve the ship (based on the ship planned docking time, etc.), e.g. loading a container from the ship to the vehicle or unloading a container from the vehicle to the ship to reduce or eliminate such an undue idle wait time duration in order to improve its operational efficiency and thereby save operational costs [0159])
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Torson, to include the feature of determining an idle state, as taught by Lepek, in order to determing an idle state at a predetermined hoisting time of the resource (Lepek [01059]) and it will improve the operational efficiency of the resource. 



	
Regarding Claim 12: 
(New) Torson in view of Lepek disclose the scheduling system of claim 11, 
Torson further teach wherein the state of the at least one warehouse hoisting apparatus is based on warehouse hoisting apparatus information for the port 4area, (Torson [0004], “port interface where shipping containers are loaded onto and unloaded from ships at a port”) the warehouse hoisting apparatus information including [[operation time]] information of each of the at least one warehouse apparatus.  (Torson [0075], “a container opportunity move module 228 functions to take advantage of idle equipment resources to advance the movement of containers 46”. Torson Fig. 10 [0062-0063], “the quay crane scheduler module 174 provides as its output a series of orders for the quay cranes 70 that are shown in FIG. 10 as quay crane queuing 180 … the transfer zone queuing 184 is provided by the holistic scheduling module 170 in a manner that holistically ensures that all of the movements of all of the elements of the container terminal 112”. Torson [0080], [0083-0084], “crane schedule information obtained in a quay crane schedules and information”.)  but, specifically fails to disclose information including operation time information of each of the at least one warehouse apparatus
However, Lepek teaches the following limitation: 
the warehouse hoisting apparatus information including operation time information of each of the at least one warehouse apparatus. (Lepak [0179], “the number of resources
that are required for serving a docking ship, whether containers are loaded to and/or retrieved from the ship (based on the ship characteristics, e.g. size, number of containers etc), the resource category type (e.g. crane or truck) and their priority, the resource service start time indicative of the earliest time that the resource can start and serve the ship (based on the ship planned docking time, etc.), e.g. loading a container from the ship to the vehicle or unloading a container from the vehicle to the ship to reduce or eliminate such an undue idle wait time duration in order to improve its operational efficiency and thereby save operational costs [0159])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Torson, to include the feature of determining an idle state and the operating information, as taught by Lepek, in order to determing an idle state at a predetermined hoisting time of the resource (Lepek [01059]) and operating time information of each resource. Also, it will improve the operational efficiency of the resource.
Regarding Claim 13: 
(New) Torson in view of Lepek disclose the scheduling system of claim 11, 
Torson further teach wherein the predetermined hoisting time is a ship unloading [[start time]].  (Torson [0015], [0073], [0076-0079], “container terminal 112. An imminent horizon automated horizontal transport scheduling module 218 formulates the scheduling and dispatch of the automated horizontal transports 68 ( shown in FIG. 1) in conjunction with the simultaneous operations of the automated stacking cranes 48 (shown in FIG. 1) and the rail cranes 134 (shown in FIG. 9). An imminent horizon stacking crane scheduling module 220 formulates the scheduling and dispatch of the automated stacking cranes 48 (shown in FIG. 1) and the rail cranes 134 (shown in FIG. 9) in conjunction with the simultaneous operations of the automated horizontal transports 68 (shown in FIG. 1)”. Torson [0054], “unloading plan is based on ship information”. Also, see Torson [0065].) but, specifically fails to disclose unloading start time
However, Lepek teaches the following limitation: 
wherein the predetermined hoisting time is a ship unloading start time. (Lepek [0344], “time of arrival of the ship (expected) being updated as time lap until actual arrival of the ship. Expected Start Time for unloading/loading procedures … a crane move between ship rows. A crane that has completed a task of loading/retrieving containers from a ship may move to a different ship and the whole sequence of operations in connection with serving the new ship”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Torson, to include the feature of determining an idle state and the operating information, as taught by Lepek, in order to determing an idle state at a predetermined hoisting time of the resource (Lepek [01059]) and operating time information of each resource to determine the ship unloading start time. Also, it will improve the operational efficiency of the resource.
Regarding Claim 14: 
(New) Torson in view of Lepek disclose the scheduling system of claim 11, 
Lepek further teach wherein the predetermined hoisting time is a time at which the transportation vehicle is estimated to arrive at the warehouse center.  (Lepak [0179], “the number of resources that are required for serving a docking ship, whether containers are loaded to and/or retrieved from the ship (based on the ship characteristics, e.g. size, number of containers etc), the resource category type (e.g. crane or truck) and their priority, the resource service start time indicative of the earliest time that the resource can start and serve the ship (based on the ship planned docking time, etc.), e.g. loading a container from the ship to the vehicle or unloading a container from the vehicle to the ship”. Lepak [0189], “Estimated Time Of Arrival of a vehicle that is assigned to it …. Achieving better performance and less (or no) idle time for this particular crane and for that specified service cycle”. Also, see [0158])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Torson, to include the feature of determining an idle state and the operating information, as taught by Lepek, in order to determine an idle state at a predetermined hoisting time of the resource (Lepek [01059]) and operating time information of each resource to determine the estimated arrival of the resource. Also, it will improve the operational efficiency of the resource.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Torson et al. US 2015/0112476 (Hereinafter Torson) in view of Neves et al. US 2017/0245095 (hereinafter Neves). 
Regarding Claim 17: 
(New) Torson disclose the scheduling system of claim 1, 
Torson further teach wherein communication between the scheduling system, the warehouse management system, and the vehicle control system is by means of wireless communication.  (Torson [0051], “the processor unit 114 is connected via a network server 116 to a network 118, which operationally links the container flow planning and control system 110 to the container terminal 112, and which may be wireless in part and wireless in part”.) 
Also, Neves teaches the following limitation: 
wherein communication between the scheduling system, the warehouse management system, and the vehicle control system is by means of wireless communication.  (Neves [0220], “a Communication Interface Module 1020 that operates to perform any or all of the wireless and/or wired communication functionality for the Mobile AP 1000, many examples of which are provided herein ( e.g., communication with Central Shipping Controllers (or NOCs), communication with Cloud databases, communication with smart shipping containers and/or sensors, communication with local shipping control systems of vehicles or Mobile APs, communication with NCs, communication with Fixed AP nodes, communication with Mobile AP nodes, communication directly with client devices, backhaul or cellular communication, etc.). The Communication I/F Module 1020 may, for example, operate in accordance with any of a variety of cellular communication protocols (e.g., 3G, 4G, LTE, etc.), wireless LAN communication protocols (e.g., Wi-Fi, etc.), wireless PAN communication protocols (e.g., Bluetooth,
 etc.), 802.llp or DSRC, satellite communication protocols, fiber or cable communication protocols, LAN protocols ( e.g., Ethernet, etc.), etc. For example, any of the example communication discussed herein between a Mobile AP and a shipping container, between a Mobile AP and an NC, between a Mobile AP and a Fixed or Mobile AP, between a Mobile AP and a local shipping control system ( or module), between a Mobile AP and a Cloud database, between a Mobile AP and a Central Shipping Controller, etc., may be performed utilizing the Communication Interface Module”)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Torson, to include the feature of wireless communication, as taught by Neves, in order to communicate between different systems/servers by means of wireless communication (Neves [0220]).

Regarding Claim 18: 
(New) Torson in view of Neves disclose the scheduling system of claim 17, 
Lepek further teach wherein the wireless communication means comprises: Narrow Band Internet of Things (NB-IoT); 4G; WIFI; Zigbee; or any combination thereof.  (Neves Fig. 7 [0150], and [0220], “a Communication Interface Module 1020 that operates to perform any or all of the wireless and/or wired communication functionality for the Mobile AP 1000, many examples of which are provided herein ( e.g., communication with Central Shipping Controllers (or NOCs), communication with Cloud databases, communication with smart shipping containers and/or sensors, communication with local shipping control systems of vehicles or Mobile APs, communication with NCs, communication with Fixed AP nodes, communication with Mobile AP nodes, communication directly with client devices, backhaul or cellular communication, etc.). The Communication I/F Module 1020 may, for example, operate in accordance with any of a variety of cellular communication protocols (e.g., 3G, 4G, LTE, etc.), wireless LAN communication protocols (e.g., Wi-Fi, etc.), wireless PAN communication protocols (e.g., Bluetooth,
 etc.), 802.llp or DSRC, satellite communication protocols, fiber or cable communication protocols, LAN protocols ( e.g., Ethernet, etc.), etc. For example, any of the example communication discussed herein between a Mobile AP and a shipping container, between a Mobile AP and an NC, between a Mobile AP and a Fixed or Mobile AP, between a Mobile AP and a local shipping control system ( or module), between a Mobile AP and a Cloud database, between a Mobile AP and a Central Shipping Controller, etc., may be performed utilizing the Communication Interface Module”)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Torson, to include the feature of wireless communication, as taught by Neves, in order to communicate between different systems/servers by means of wireless communication (Neves [0220]).

Regarding Claim 19: 
(New) Torson in view of Neves disclose the scheduling system of claim 1, 
Lepek further teach wherein the scheduling system comprises a cloud server provided at a port area.   (Neves Fig. 7 [0150], and [0220], “a Communication Interface Module 1020 that operates to perform any or all of the wireless and/or wired communication functionality for the Mobile AP 1000, many examples of which are provided herein ( e.g., communication with Central Shipping Controllers (or NOCs), communication with Cloud databases, communication with smart shipping containers and/or sensors, communication with local shipping control systems of vehicles or Mobile APs, communication with NCs, communication with Fixed AP nodes, communication with Mobile AP nodes, communication directly with client devices, backhaul or cellular communication, etc.). The Communication I/F Module 1020 may, for example, operate in accordance with any of a variety of cellular communication protocols (e.g., 3G, 4G, LTE, etc.), wireless LAN communication protocols (e.g., Wi-Fi, etc.), wireless PAN communication protocols (e.g., Bluetooth,
 etc.), 802.llp or DSRC, satellite communication protocols, fiber or cable communication protocols, LAN protocols ( e.g., Ethernet, etc.), etc. For example, any of the example communication discussed herein between a Mobile AP and a shipping container, between a Mobile AP and an NC, between a Mobile AP and a Fixed or Mobile AP, between a Mobile AP and a local shipping control system ( or module), between a Mobile AP and a Cloud database, between a Mobile AP and a Central Shipping Controller, etc., may be performed utilizing the Communication Interface Module”)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Torson, to include the feature of wireless communication and the cloud server, as taught by Neves, in order to communicate between different systems/servers by means of wireless communication and cloud server (Neves [0220]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang US 2003/0167214: scheduling method for loading and unloading containers at the terminal and a computer readable recording medium recorded a computer programming of the same.
Hariharan et al. US 2015/0074011: Supply chain management anomaly detection. 
Mains, JR. et al. US 2019/0066033: management of vehicular traffic at a facility having allocable space resources. 
Saliba et al. US 2016/0009531: system and method for controlling at least two automated non-passing rail mounted gantry granes.  
Thomas et al. US 2008/0252417: system, method apparatus, and computer program product for monitoring the transfer of cargo to and from a transportation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624